PER CURIAM.
The Department of Health and Rehabilitative Services appeals the issuance of a mandatory injunction ordering it to reinstate the plaintiff, Myron Weinstein, in a specific job with its agency at a specific location.
A mandatory injunction is proper where a clear legal right has been violated, irreparable harm has been threatened, and there is a lack of an adequate remedy at law. Gulf Power Company v. Glass, 355 So.2d 147 (Fla. 1st DCA 1978), and Dania Jai Alai International, Inc. v. Murua, 375 So.2d 57 (Fla. 4th DCA 1979). We have reviewed the record on appeal and find that the requirements necessary for the issuance of an injunction were not met. There has been no violation of a clear legal right demonstrated, and the personal and family problems of the plaintiff do not constitute a basis for the injunction issued. The injunction is therefore reversed and the matter remanded for further proceed*346ings which shall include a rehearing and ruling on proper venue.
REVERSED AND REMANDED.
BERANEK, DELL, and WALDEN, JJ., concur.